—Order, entered on December 28, 1962, denying motion for discovery and inspection, unanimously reversed on the law and in the exercise of discretion, with .$30 costs and disbursements to appellant, and the motion granted. Plaintiff sought discovery of the ambulance records and an accident report made by an employee of defendant. The ambulance records are part of the records regularly kept by the defendant. As to the accident report, the proper procedure was followed by plaintiff (Bios v. Donovan, 21 A D 2d 409). It does not appear that the report was attorney’s work product or defense material. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.